Bunn, J.
On the petition of appellant the probate court of Yellow Medicine county, after a .hearing, appointed a guardian of the estate of George B. Miller, the father of petitioner, finding that he was unable and incompetent to care for and manage his property. Miller appealed to the district court, where the matter was tried de novo. The district court reversed the order of the probate court, finding that Miller was not unable or incompetent to have the care and management of his property. Petitioner appeals to this court from an order denying a new trial.
" The only question is whether the finding referred to is sustained by the evidence. We hold that it is. Appellant’s claim that the rule that the *193findings of the trial court will not be set aside by this court unless manifestly and palpably against the weight of the evidence does not apply here because the probate judge decided the other way is wholly untenable. It would be profitless to discuss the evidence. We have considered it carefully, with the Tesult stated. The trial court was in a much better position than we are to judge of the capacity of the alleged incompetent. We cannot disturb its decision on the record before us.
Affirmed.